t c memo united_states tax_court estate of jerry weiss deceased naomi weiss executor and naomi commissioner of internal revenue respondent weiss petitioners v docket no filed date robert e kolek thomas r wechter and theresa m h marx for petitioners james m klein mark j miller and john comeau for respondent memorandum opinion goeke judge this matter is before the court on the estate’s motion to reallocate the burden_of_proof to respondent the sole issue is whether respondent’s refusal to transfer a case to the appeals_office of the internal_revenue_service irs appeals is grounds for reallocating the burden_of_proof to respondent we hold that it is not as explained in greater detail we shall deny the estate’s motion unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure discussion i the procedural rules that provide for transfers of cases to appeals do not afford the estate a substantive right to irs appellate review this case involves respondent’s deficiency determinations for the taxable years and the estate claims that sec_601_106 statement of procedural rules and revproc_87_24 1987_1_cb_720 afford a substantive right to an appeals hearing sec_601_106 statement of procedural rules provides that the taxpayer has the right of administrative appeal to the appeals organization where the district_director has issued a 30-day_letter and the taxpayer makes a proper request for transfer to appeals revproc_87_24 sec_2 the parties also dispute the factual issue of whether certain communications constituted the transfer of the estate’s case to appeals however we are not deciding this factual dispute rather we are deciding the legal issue of shifting the burden_of_proof based on the assumption that respondent failed to transfer the estate’s case to appeals 1987_1_cb_720 provides that cases docketed in the tax_court will be referred by district_counsel to the appeals_division for consideration of settlement unless the statutory_notice_of_deficiency was issued by appeals the flaw with the estate’s argument is that neither revproc_87_24 supra nor sec_601_106 statement of procedural rules affords the estate a substantive right to take its case to appeals it is well established that general statements of policy and rules governing internal agency operations or ‘housekeeping’ matters which do not have the force and effect of law are not binding on the agency issuing them and do not create substantive rights in the public 96_tc_204 citing 671_f2d_963 6th cir internal_revenue_manual 618_f2d_347 5th cir statement of procedural rules 478_f2d_398 5th cir statement of procedural rules 450_f2d_529 10th cir affg tcmemo_1970_201 statement of procedural rules 304_f2d_560 4th cir statement of procedural rules the estate relies on 420_f2d_809 4th cir heffner involved a criminal prosecution of a taxpayer for income_tax fraud the irs had issued and published in a news_release procedures governing agent conduct in investigating tax_fraud cases on initial contact the agent was required to read a miranda_warning but failed to do so the court_of_appeals for the fourth circuit held that the irs was bound by the stated procedures and that statements obtained in violation thereof were inadmissible in the criminal proceedings the estate argues that this case also involving the violation of an internal administrative procedure should follow the line of reasoning in heffner however as the court noted in rosenberg v commissioner supra pincite the heffner decision was grounded in due process in rosenberg the taxpayer argued that the denial of a hearing before appeals denied her due process the court_of_appeals for the tenth circuit affirming the decision of this court held that due process does not require a hearing at the initial stage or at any particular point of an administrative_proceeding id pincite further the court noted that the case before it was not a criminal prosecution but rather a deficiency determination here we are also not concerned with a criminal proceeding because the due process concerns in heffner are not present here we conclude that heffner does not apply 2respondent further notes that 420_f2d_809 4th cir was decided before 440_us_741 in caceres the supreme court declined to exclude evidence of a conversation between an irs special_agent and a defendant that was recorded in violation of the internal_revenue_manual this court has questioned heffner’s continued in a notice of supplemental authority the estate directs this court’s attention to drake v commissioner t c ____ a case decided recently by this court drake involved judicial review of a determination under sec_6330 by the irs to proceed with a levy however prior to the sec_6330 hearing the appeals settlement officer received a memorandum from the irs insolvency unit questioning the credibility and motives of the taxpayer’s counsel in a prior court_proceeding the taxpayer was not provided an opportunity to participate in communications between the appeals officer and the insolvency unit this court found that the memorandum violated the irs’s restrictions upon ex_parte communications between its employees see revproc_2000_43 2000_2_cb_404 accordingly this court remanded remanded the case to appeals to hold a new sec_6330 hearing with an independent appeals officer who had not received the communications the estate’s reliance on drake is misplaced this case involves the redetermination of a deficiency under sec_6213 and sec_6214 while drake involved judicial review of a notice_of_determination under sec_6330 under sec_6330 a taxpayer who receives a prelevy notice under sec_6330 continued reliability because of caceres see 79_tc_185 in any event we find heffner to be distinguishable the subsequent authority although worth noting is not significant has the right to an appeals hearing under sec_6330 the taxpayer also has the right to have the hearing conducted by an impartial appeals officer therefore drake is distinguishable from this case because there was a statutory basis for the court’s holding here we have no authority other than the internal procedures the estate has cited which as discussed do not have a legally binding effect in addition once a taxpayer’s case is docketed in the tax_court there is no provision in the procedural rules for a taxpayer to request an appeals_conference 285_f3d_568 7th cir 106_tc_76 ii no authority supports shifting the burden_of_proof for violation of the internal procedure relating to the transfer of cases to appeals generally determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the estate bears the burden of proving that those determinations are erroneous rule a 290_us_111 our rules provide for several exceptions to the 3in addition revproc_2000_43 2000_2_cb_404 was promulgated in direct response to a congressional mandate in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_689 that directed the commissioner to develop a plan to prohibit ex_parte communications between appeals officers and other employees of the internal_revenue_service see drake v commissioner t c ___ slip op pincite delegation of the burden_of_proof to the taxpayer under rule a the burden_of_proof is on the commissioner with respect to any new_matter increase in deficiency or any affirmative defenses none of these exceptions apply here in congress passed the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 under rra sec stat the burden_of_proof is reallocated to the irs when the taxpayer meets certain substantiation and record keeping requirements however sec_7491 is effective only for court proceedings arising in connection with examinations beginning after date rra sec a 112_stat_726 therefore sec_7491 does not apply to this proceeding the estate cites a line of authority where courts use common_law principles to shift the burden_of_proof in cases where the commissioner’s determination is arbitrary lacks a factual basis or is without rational purpose see eg 428_us_433 293_us_507 73_tc_394 however none of those situations are present here the estate is not challenging the substance of the determination or 4the estate has cited legislative_history from the enactment of sec_7491 to support its position however given that the statute itself is not applicable it follows that any legislative_history argument derived from it is equally inapplicable authority alleging that the determination is arbitrary or excessive rather the estate seeks to reallocate the burden_of_proof on procedural grounds unrelated to the basis of the determination of the deficiency therefore the cases on which the estate relies do not support reallocating the burden_of_proof to respondent iii conclusion even if as the estate contends respondent effectively denied the estate an appeals_conference there is no authority to shift the burden_of_proof under these circumstances therefore we must deny the estate’s motion seeking to reallocate the burden_of_proof to respondent under rule a to reflect the foregoing an appropriate order will be issued
